Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JD Harriman on November 3, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 7-8, 12 and 17 are cancelled by this amendment.
Claims 1, 3, 9, 11, 13-14 and 18-20 are allowed.
Claim 1: A combustor comprising: 

a transition piece constituting the combustion chamber and having a combustion gas flowing therethrough in a combustion gas flow direction and the transition piece disposed on a downstream side of the combustion liner with respect to the combustion gas flow direction; 
a sleeve surrounding the combustion liner and the transition piece while being spaced apart therefrom; 
a flow passage formed between the combustion liner and the sleeve and between the transition piece and the sleeve and having a cross-flow of compressed air discharged from a compressor into the flow passage; 
a plurality of cooling holes having a first diameter D formed in the sleeve to introduce a first flow of compressed air discharged from each of the plurality of cooling holes from the compressor into the flow passage; 
a plurality of auxiliary holes, each of the plurality of auxiliary holes having a second diameter of 0.5D or less wherein each of the plurality of auxiliary holes is formed in the sleeve and each auxiliary hole is separated from adjacent auxiliary holes by one of the plurality of cooling holes in a direction of the cross-flow in the flow passage, 
wherein a second flow of compressed air discharged from the compressor is introduced into the flow passage through each of the plurality of auxiliary holes, impinges with the cross-flow of compressed air discharged from the compressor flowing through the flow passage at each of a plurality of impingement points, and diverts the cross-flow from the first air flow to avoid impinging with the first flow of compressed air of the plurality of cooling holes, such that the 
Claim 9: A combustor comprising: a combustion liner constituting a combustion; 
a transition piece constituting the combustion chamber and having a combustion gas flowing therethrough in a combustion gas flow direction and the transition piece disposed on a downstream side of the combustion liner with respect to the combustion gas flow direction; 
a sleeve surrounding the combustion liner and the transition piece while being spaced apart therefrom; a flow passage formed between the combustion liner and the sleeve and between the transition piece and the sleeve and having a cross-flow of compressed air discharged from a compressor into the flow passage; 
a plurality of cooling holes having a first diameter D formed in the sleeve to introduce a -3-first flow of compressed air discharged from each of the plurality of cooling holes from the compressor into the flow passage; 
a plurality of auxiliary holes, each of the plurality of auxiliary holes having a second diameter of 0.5D or less wherein each of the plurality of auxiliary holes are formed in the sleeve and each auxiliary hole is separated from adjacent auxiliary holes by one of the plurality of cooling holes in a direction of the cross-flow in the flow passage, 
wherein a second flow of compressed air discharged from the compressor is introduced into the flow passage through each of the plurality of auxiliary holes, diverts the cross-flow from the first air flow to avoid impinging with the first flow of compressed air at each of the plurality of cooling holes, and mitigates turbulence generated downstream of the cooling holes, and 
Claim 13: A gas turbine comprising:
a compressor configured to compress air; 
a combustor configured to receive the compressed air from the compressor, to form a mixture by mixing the compressed air with fuel, and to combust the mixture; and
a turbine configured to be rotated by combustion gas discharged from the combustor to produce power, -4-wherein the combustor comprises: 
a combustion liner constituting a combustion chamber; 
a transition piece constituting the combustion chamber and having a combustion gas flowing therethrough in a combustion gas flow direction and the transition piece disposed on a downstream side of the combustion liner  with respect to the combustion gas flow direction; 
a sleeve surrounding the combustion liner and the transition piece while being spaced apart therefrom; 
a flow passage formed between the combustion liner and the sleeve and between the transition piece and the sleeve and having a cross-flow of compressed air discharged from a the compressor into the flow passage; 
a plurality of cooling holes having a first diameter (D) formed in the sleeve to introduce a first flow of compressed air discharged from each of the plurality of cooling holes from the compressor into the flow passage; and 
in the sleeve and each auxiliary hole is separated from adjacent auxiliary holes by one of the plurality of cooling holes in a direction of the cross-flow in the flow passage, 
wherein a second flow of compressed air discharged from the compressor is introduced into the flow passage through each of the plurality of auxiliary holes, impinges with the cross-flow of compressed air discharged from the compressor flowing through the flow passage to avoid the cross-flow of compressed air impinging with the first flow of compressed air at each of the plurality of cooling holes, such that the first flow of compressed air forms an air column that is closer to perpendicular to a surface of the sleeve than without the second flow of compressed air.  
Claim 18: A method of distributing compressed air in a combustor configured to receive compressed air from a compressor, to form a mixture by mixing the compressed air with fuel, and to combust the mixture, 
the combustor comprising:
a combustion liner constituting a combustion chamber; 
a transition piece constituting the combustion chamber and having a combustion gas flowing therethrough in a combustion gas flow direction and the transition piece disposed on a downstream side of the combustion liner with respect to the combustion gas flow direction; 
a sleeve surrounding the combustion liner and the transition piece while being spaced apart therefrom; 
a flow passage formed between the combustion liner and the sleeve and between the transition piece and the sleeve and having a cross-flow of compressed air discharged from a compressor into the flow passage; 
a plurality of cooling holes having a first diameter D formed in the sleeve to introduce a first flow of compressed air discharged from each of the plurality of cooling holes from the compressor into the flow passage; 
a plurality of auxiliary holes, each of the plurality of auxiliary holes having a second diameter of 0.5D or less wherein each of the plurality of auxiliary holes is formed in the sleeve and each auxiliary hole is separated from adjacent auxiliary holes by one of the plurality of cooling holes in a direction of the cross-flow in the flow passage,
the method comprising: 
forming [[a]] the cross-flow by allowing the first flow of compressed air to be introduced into [[a]] the flow passage the plurality of cooling holes and to flow through the flow passage; and 
forming an air column by allowing a second flow of compressed air introduced into the flow passage through  the auxiliary holes s  in the direction of the cross-flow in the flow passage, to impinge with the cross-flow.  
Claim 19: The method according to claim 18, further comprising: mitigating turbulence generated downstream of the cooling hole in the airflow direction and maintaining momentum of the first flow of compressed air introduced through the  plurality of cooling holes by allowing the second flow of compressed air to be introduced into the flow passage through  the auxiliary holes formed downstream of the cooling hole  in the direction of the cross-flow in the flow passage.  
Claim 20: A method of distributing compressed air in a combustor configured to receive compressed air from a compressor, to form a mixture by mixing the compressed air with fuel, and to combust the mixture, 
the combustor comprising:
a combustion liner constituting a combustion chamber; 
a transition piece constituting the combustion chamber and having a combustion gas flowing therethrough in a combustion gas flow direction and the transition piece disposed on a downstream side of the combustion liner with respect to the combustion gas flow direction; 
a sleeve surrounding the combustion liner and the transition piece while being spaced apart therefrom; 
a flow passage formed between the combustion liner and the sleeve and between the transition piece and the sleeve and having a cross-flow of compressed air discharged from a compressor into the flow passage; 
a plurality of cooling holes having a first diameter D formed in the sleeve to introduce a first flow of compressed air discharged from each of the plurality of cooling holes from the compressor into the flow passage; 
a plurality of auxiliary holes, each of the plurality of auxiliary holes having a second diameter of 0.5D or less wherein each of the plurality of auxiliary holes is formed in the sleeve and each auxiliary hole is separated from adjacent auxiliary holes by one of the plurality of cooling holes in a direction of the cross-flow in the flow passage,
the method comprising: 
 the cross-flow by allowing the first flow of compressed air to be introduced into [[a]] the flow passage the plurality of cooling holes and to flow through the flow passage; and 
mitigating turbulence generated downstream of the plurality of cooling holes in  the direction of the cross-flow in the passage and maintaining momentum of the first flow of compressed air introduced through the [[a]] the plurality of cooling holes by allowing a second flow of -6-compressed air to be introduced into the flow passage through the auxiliary holes formed downstream of the plurality of cooling holes in the direction of the cross-flow in the flow passage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741